Citation Nr: 0329525	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-12 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of $3,050 
in VA pension benefits. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel





INTRODUCTION

The veteran served on active duty from March 1953 to June 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 RO decision by the Committee on 
Waivers and Compromises which denied the veteran's claim for 
waiver of recovery of an overpayment of $3,050 in VA pension 
benefits.  


REMAND

Since 1990, the veteran has been in receipt of VA non-
service-connected disability pension.  He married Maria in 
1995, and his pension was then adjusted to pay at a rate for 
a veteran with a dependent spouse.  According to a May 2000 
report of contact form, someone called the RO and told them 
that the veteran and Maria were divorced on January 1, 1999.  
In February 2001, the RO retroactively adjusted the veteran's 
pension award, to remove benefits for the dependent spouse 
Maria for the period of February 1999 through January 2001, 
and this resulted in a $3,050 overpayment of pension benefits 
which has been charged to the veteran.

The RO denied waiver of recovery of the pension overpayment, 
although the veteran also questions the preliminary matter of 
whether the overpayment has been properly created.  He 
asserts that he earlier personally informed the RO of his 
divorce from Maria.  

The file also includes a marriage certificate showing the 
veteran remarried, to Lydia, in November 2000, and there is a 
question as to whether this remarriage affects the amount of 
the overpayment.

The Board finds that additional development is indicated on 
the matter of the validity and amount of the pension 
overpayment.  Accordingly, the case is remanded for the 
following action:

1.  The RO should obtain a copy of the 
legal document showing the date of the 
veteran's divorce from Maria.

2.  The veteran should be given an 
opportunity to submit evidence to 
support his allegation that he earlier 
notified the VA of his divorce from 
Maria.

3.  The RO should recalculate the amount 
of the pension overpayment, taking into 
account the veteran's divorce from Maria 
and his remarriage to Lydia.  The RO 
should provide a comparative financial 
statement setting forth what the veteran 
was actually paid during the period of 
the overpayment, versus what he was 
actually due during such period.

4.  Thereafter, the RO should review the 
claim for a waiver of recovery of the 
overpayment of VA pension benefits.  If 
the claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

During the remand, the appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


